DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.	Claims 1-4 and 12-17 drawn to the switch assembly, classified in class 335, subclass 51.  
2.	Claims 5-11, drawn to the switching method, classified in class 29, subclass 622, H01H11/00.
The inventions are distinct, each from the other because of the following reasons: Inventions 1 and 2 are related as process and product of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the switch assembly can be used without using the switching method.
Applicant’s election without traverse Group 1, claims 1-4 and 12-17 in the email sent on September 17, 2020 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in Claims 1-4 and 12-17, the phrases: “a first blade having a first contact”; and “a second blade having a second contact”; base conductive layer; a second conductive; and a tungsten-copper layer;  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Claims 1-4 and 12-17, the phrases: “a first blade having a first contact”; and “a second blade having a second contact”; base conductive layer; a second conductive; and a tungsten-copper layer are not disclosed in the specification.
 Appropriate correction is required.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pickhard et al. (US 7,564,330).
Regarding claims 1 and 12, Pickhard discloses a reed switch contact coating (20) comprising:
a first blade (24) having a first contact (32, 36) within an enclosed cavity; and 
a second blade (24) having a second contact (32, 36) within the enclosed cavity, 

a coating formed over each of the first and second contacts (38, 40, 42), 
the coating comprising: 
a base conductive layer (38, first layer); 
a second conductive layer (40) formed over the base conductive layer (38);
Pickhard does not disclose a tungsten-copper layer (42, third layer) formed over the second conductive layer (40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the platinum group metal (on the third layer 42) as taught by Pickhard with tungsten-copper for the purpose of preventing the corrosion and saving cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 2 and 13, Pickhard discloses:
wherein the second conductive layer (40) is one of: copper, and molybdenum (see col. 2, lines 60-67).  
Regarding claims 3 and 14, Pickhard discloses:
the base conductive layer (38, first layer), the second conductive layer (40, second layer), and the tungsten-copper layer (42, third layer) are each sputtered layers (see col. 3, lines 23 – 64).
 Regarding claims 4 and 15-17:
Although Pickhard does not explicitly discloses the tungsten-copper layer (42, third layer) of the first contact (32, 36) is operable to make contact with the tungsten-copper layer of the second contact (32, 36), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tungsten-copper layer (42, third layer) of the first contact (32, 36) is operable to make contact with the tungsten-copper layer of the second contact (32, 36) for the purpose of facilitating to conduct the electricity to open and close the contact, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 16, Pickhard discloses:
wherein the tungsten-copper layer of the first contact is operable to make contact with the tungsten-copper layer of the second contact in response to movement of a magnet (see col. 1, lines 10-15).  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 9, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837